DISMISS and Opinion Filed April 25, 2022




                                               S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-22-00092-CV

                          SANDRA L. SIMS, Appellant
                                     V.
                  TINA THOMAS AND SIMONE JOHNSON, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16409

                             MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                              Opinion by Chief Justice Burns
          For the second time, appellant attempts to appeal the trial court’s August 24,

2017 judgment. In 2018, appellant filed a restricted appeal challenging both the

August 24 judgment and a January 22, 2018 order authorizing sale of property.1 See

Sims v. Thomas, 584 S.W.3d 880 (Tex. App.—Dallas 2019, no pet.). We dismissed

the portion of that appeal related to the August 24 judgment as untimely and

considered only the merits of the January 22 order. See id. at 882.




1
    The notice of restricted appeal was filed on June 21, 2018.
      Because appellant’s new notice of appeal was filed more than five years past

the deadline, we again questioned our jurisdiction of the appeal of the August 24

judgment and instructed appellant to file a letter brief with an opportunity for

appellees to respond. See TEX. R. APP. P. 26.1. Following her initial letter brief,

appellant filed an amended notice of appeal and further letter brief asking that we

construe this appeal as a motion for rehearing of the prior appeal regarding the

August 2017 judgment only. This we cannot do. The time for reconsideration of

this Court’s order dismissing the appeal as it related to the August 24 judgment or

reconsidering the opinion in that appeal has passed. See TEX. R. APP. P. 49.1 (motion

for rehearing due within fifteen days of the judgment).

      Because the notice of appeal was untimely, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal jurisdictional).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE


220092F.P05




                                          –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

SANDRA L. SIMS, Appellant                  On Appeal from the 160th Judicial
                                           District Court, Dallas County, Texas
No. 05-22-00092-CV        V.               Trial Court Cause No. DC-16-16409.
                                           Opinion delivered by Chief Justice
TINA THOMAS AND SIMONE                     Burns. Justices Goldstein and Smith
JOHNSON, Appellees                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees TINA THOMAS AND SIMONE JOHNSON
recover their costs of this appeal from appellant SANDRA L. SIMS.


Judgment entered April 25, 2022




                                     –3–